Citation Nr: 0429263	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  01-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  What schedular and/or extraschedular evaluation is 
warranted for post-traumatic stress disorder from August 3, 
2000?

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left shoulder, 
with advanced degenerative changes.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1949, and from October 1950 to November 1951, from 
January 1952 to December 1953, and from March 1955 to October 
1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO decision that granted service 
connection for PTSD and assigned a 30 percent rating 
effective from August 3, 2000.  This matter also arises from 
a March 2002 RO decision that granted a 20 percent rating for 
residuals of a left shoulder shell fragment wound.  Finally, 
the veteran is appealing a December 2002 RO decision that 
denied his claim for a TDIU.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations pertaining to the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2003).  

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claims of entitlement to a higher initial evaluation for 
PTSD, an increased rating for residuals for a left shoulder 
shell fragment wound, or for a TDIU.  Given the 
aforementioned, it would be prejudicial if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  On remand, appropriate action should 
be taken to provide a full, complete and accurate notice, any 
assistance required under the VCAA.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
is still needed to substantiate each of 
the claims as listed on the cover page of 
this remand.  The veteran must also be 
notified of what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Thereafter, the RO must issue a new 
rating decision and readjudicate the 
merits of the veteran's claims, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


